DETAILED ACTION
Claims 1-6, 11-13, and 16-19 are amended. Claim 20 is cancelled. Claim 21 is new. Claims 1-19 and 21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0044072 A1; hereinafter Kobayashi) in view of An et al. (US 2017/0206863 A1; hereinafter An) and Kim et al. (US 2018/0359350 A1; hereinafter Kim).

With respect to claim 1, Kobayashi teaches: A dual-screen device (see e.g. Kobayashi, Fig. 1-3), comprising: 
a secondary screen (see e.g. Kobayashi, paragraph 31: “first display 11”; and Fig. 1: “11”) to display a notification associated with a device application (see e.g. Kobayashi, paragraph 87: “displays the generated alarm screen on the first display surface 11c”); 
a primary screen (see e.g. Kobayashi, paragraph 31: “second display 21”; and Fig. 1: “21”) to display a user interface of the device application (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9, the alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c. Then, the screen which was displayed before the alarm was activated remains displayed on the other display surface. The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 9)
a notification control module (see e.g. Kobayashi, paragraph 31: “notification control section”) implemented at least partially in hardware (see e.g. Kobayashi, Fig. 3; paragraphs 37, 58) to: 
receive a trigger input (see e.g. Kobayashi, paragraph 91: “button is touched”; and paragraph 89: “monitors whether any button of the snooze button B6 or the dismiss button B7 is touched”) of the notification displayed on the secondary screen (see e.g. Kobayashi, paragraph 88: “The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 7: “Snooze B6”, “Dismiss B7”) to display the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 91: “When either button is touched (S105: YES), the CPU 100 displays a method for operating the button in the periphery of the touched button (S106)… For example, when the snooze button B6 is touched, as shown in (Screen 3) of FIG. 7, not only the wording "Flick to Snooze" prompting the user to perform a flick operation appears above the snooze button B6, but also the dismiss button B7 darkens”; and paragraph 88: “The same alarm screen may be displayed on each of the display surfaces 11c and 21c”);
determine a device configuration of the dual-screen device (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9”; and paragraph 46) that facilitates display of the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9, the alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c. Then, the screen which was displayed before the alarm was activated remains displayed on the other display surface. The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 9); and 
maintain the notification for subsequent display (see e.g. Kobayashi, paragraph 99: “a notification action does not stop”) responsive to receipt of the trigger input (see e.g. Kobayashi, paragraph 97: “strength of flicking was not adequate. In such a case, it is determined in step S109 that the movement operation is not the confirmation flick (S109: NO). In this case, as shown in (Screen 1) and (Screen 2) of FIG. 8, the CPU 100 returns the button to its original position (S115) after moving the button once in a direction of the movement operation”; and paragraph 99: “when any object and the like mistakenly touches the first display surface 11c (second display surface 21c), a notification action does not stop as far as the user does not touch the button B6 or B7. Hence, it is less likely that the notification action is stopped against the user’s intention and desire”) 
Even though Kobayashi discloses a primary screen that displays content associated with the notification in response to activation of the notification (see e.g. Kobayashi, paragraph 88; Fig. 9), Kobayashi does not explicitly disclose this content being additional content different than the notification.
However, An teaches:
that includes additional content (see e.g. An, paragraph 83: “identification information regarding the notification event, and control information regarding the same”; paragraph 102: “a reply icon 1715 for replying to the notification message”; paragraph 121: “a recording icon 1719 for voice recording”; and paragraph 127: “a message composition window 1717 for replying to the notification message”) associated with the notification (see e.g. An, paragraph 83: “information related to the notification event, for example, at least one of a notification message, identification information regarding the notification event, and control information regarding the same”; and paragraphs 102, 121, 127) responsive to activation of the notification (see e.g. An, paragraph 83: “if the display unit 130 is opened, the control unit 170 may display status information through the display unit 130 according to the open angle of the display unit 130, as illustrated in FIGS. 17B-17G. In this regard, the status information may include information related to the notification event”; paragraph 150: “it is determined that the display unit 130 is opened”; paragraph 152: “If the open angle of the display unit 130 is greater than the threshold angle, the control unit 170 displays a notification message through the display unit 130, in step 2525”; Fig. 15B; Fig. 17A-G; and Fig. 25, steps 2519, 2525), the additional content being different content than the notification (see e.g. An, paragraph 83: “identification information regarding the notification event, and control information regarding the same”; paragraph 102: “a reply icon 1715 for replying to the notification message”; paragraph 121: “a recording icon 1719 for voice recording”; and paragraph 127: “a message composition window 1717 for replying to the notification message”);
Kobayashi and An are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of An. The motivation/suggestion would be to improve the notification message administration.
Furthermore, Kobayashi does not but Kim teaches:
if a current configuration of the dual-screen device (see e.g. Kim, paragraph 151: “in a configuration in which the terminal body is closed, the notification icons 402, 403 having high priorities may be displayed in the first extended display region 151a, and the notification icon 401' excluded from the notification priorities may be displayed in the second extended display region 151b”; paragraph 141: “when the touch input applied to the first notification icon 401 is dragged toward the second extended display region 151b, the controller 180 may move the first notification icon 401 to the second extended display region 151b…the first notification icon is moved to the second extended display region 151b (401')”; and Fig. 4) is not the device configuration of the dual-screen device (see e.g. Kobayashi, paragraph 151: “an open configuration”) that facilitates the display of the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 151: “an open configuration”; paragraph 152: “the main body is opened… expose the inner display regions 151c, 151d… Screen information including notification information 421, 422 of events having high notification priorities that have been displayed in the first extended display region 151a is displayed in the exposed one inner display region 151d”; and Fig. 4).
Kobayashi and Kim are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Kim. The motivation/suggestion would be to further improve the notification message administration by allowing priority adjustments to the notifications displayed on a particular screen based on a current configuration (e.g. opened, closed) of the multi-screen device.

With respect to claim 2, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the notification control module is implemented to dismiss the notification (see e.g. Kobayashi, paragraph 90: “dismiss button B7”) responsive to the receipt of the trigger input (see e.g. Kobayashi, paragraph 90: “if the user wishes to stop the alarm sound and cancel an alarm setting, he/she touches the dismiss button B7”) if the current configuration of the dual-screen device is the device configuration of the dual-screen device that facilitates the display of the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 99: “during notification action by an alarm sound, the snooze button B6 or the dismiss button B7 is displayed on a first display surface 11c (second display surface 21c), and the notification action stops if a predetermined stop operation is performed on either of the button B6 or B7”; and Fig. 9).

With respect to claim 3, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the notification control module is implemented to dismiss the notification (see e.g. Kobayashi, paragraph 90: “dismiss button B7”) responsive to the receipt of the trigger input (see e.g. Kobayashi, paragraph 90: “if the user wishes to stop the alarm sound and cancel an alarm setting, he/she touches the dismiss button B7”) if the current configuration of the dual-screen device is the device configuration of the dual-screen device that facilitates the display of the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 99: “during notification action by an alarm sound, the snooze button B6 or the dismiss button B7 is displayed on a first display surface 11c (second display surface 21c), and the notification action stops if a predetermined stop operation is performed on either of the button B6 or B7”; and Fig. 9) and the user interface of the device application is displayed on the primary screen (see e.g. Kobayashi, paragraph 88: “alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c… The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 9).

With respect to claim 4, Kobayashi as modified teaches: The dual-screen device as recited in claim 3, wherein the notification control module is implemented to monitor the current configuration of the dual-screen device (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9”; and paragraph 46: “The close sensor 24 and the open sensor 25”) over a time duration before one of the notification is maintained for subsequent display or the notification is dismissed (see e.g. Kobayashi, paragraph 96: “if the snooze setting is performed, the CPU 100 does not shut down the alarm application, and time after the standby time elapses since the alarm is stopped will be new alarm time. The CPU 100 monitors again in step S101 whether the alarm time is reached. When the standby time elapses after the alarm stops, the CPU 100 determines that the alarm time is reached (S101: YES), and activates the alarm again”).

With respect to claim 5, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the trigger input of the notification is a touch input (see e.g. Kobayashi, paragraph 90: “if the user wishes to stop the alarm sound and cancel an alarm setting, he/she touches the dismiss button B7”) of the notification displayed on the secondary screen (see e.g. Kobayashi, paragraph 87: “displays the generated alarm screen on the first display surface 11c”; paragraph 88: “The same alarm screen may be displayed on each of the display surfaces 11c and 21c”) 
Kobayashi does not but Kim teaches:
to display the user interface of the device application on the primary screen (see e.g. Kim, paragraph 152: “Screen information including notification information 421, 422 of events having high notification priorities that have been displayed in the first extended display region 151a is displayed in the exposed one inner display region 151d”; and paragraph 148: “change the notification priority of the relevant event based on a drag input to the notification icon… when a drag input is applied in an upward direction to the notification icon displayed in the second extended display region 151b, a level of notification priority of the event is increased”) and display the additional content associated with the notification on the primary screen of the dual-screen device (see e.g. Kim, paragraph 186: “the terminal body is switched to an open configuration, screen information including information related to the event (for example, an SNS execution screen including the relevant comment) or screen information 811 related to the processing of the event (for example, an information input screen responding to the comment content) may be provided in the inner display regions 151c, 151d”; and Fig. 8A-B).
Kobayashi and Kim are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Kim. The motivation/suggestion would be to further improve the notification message administration by allowing priority adjustments to the notifications displayed on a particular screen based on a current configuration (e.g. opened, closed) of the multi-screen device.

With respect to claim 6, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the device application designates the device configuration of the dual-screen device that facilitates the display of the user interface of the device application on the primary screen (see e.g. Kobayashi, paragraph 91: “When either button is touched (S105: YES), the CPU 100 displays a method for operating the button in the periphery of the touched button (S106). Further, by adjusting a color tone of a button that was not touched, the CPU 100 darkens the button (S107). For example, when the snooze button B6 is touched, as shown in (Screen 3) of FIG. 7, not only the wording "Flick to Snooze" prompting the user to perform a flick operation appears above the snooze button B6, but also the dismiss button B7 darkens. On the one hand, when the dismiss button B7 is touched, as shown in (Screen 4) of FIG. 7, not only the wording "Flick to Dismiss" prompting the user to perform a flick operation appears above the dismiss button B7 but also the snooze button B6 darkens”; and paragraph 88), and the notification control module is implemented to receive the device configuration of the dual-screen device as an operating requirement from the device application (see e.g. Kobayashi, paragraph 92: “CPU 100 monitors whether an operation to move a touched button was performed, specifically, whether input to a button display position was detected and the input position directly moved (S108). If there was such a movement operation (S108: YES), the CPU 100 determines whether the movement operation is a confirmation flick”; and paragraph 97: “depending on a distance for which the input position has been moved within the unit time”).

With respect to claim 7, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the dual-screen device includes the secondary screen to display the notification on a first side of the dual-screen device, and includes the primary screen to display the user interface of the device application on a second side of the dual-screen device (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9, the alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c. Then, the screen which was displayed before the alarm was activated remains displayed on the other display surface. The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 9, 14).

With respect to claim 8, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the dual-screen device is a foldable device with the secondary screen being viewable and the primary screen being concealed from view in a closed configuration of the foldable device (see e.g. Kobayashi, paragraph 55: “The closed state shown in FIG. 2(a) is a state in which the cellular phone 1 is folded. The first cabinet 10 is overlapped on the second cabinet 20 in the closed state. The second display surface 21c is masked by the first cabinet 10, and only the first display surface 11c is exposed to the external”; and Fig. 2).

With respect to claim 10, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein the notification control module is implemented to maintain the notification as a see e.g. Kobayashi, paragraph 132: “If the dragging ends before the button moves to the other display surface (S143: NO.fwdarw.S144: YES), the CPU 100 moves the button to the position before the dragging (S145). Then, the CPU 100 displays the message window W1 for a predetermined time (2 seconds, for example) on the alarm screen”; paragraph 99: “even when any object and the like mistakenly touches the first display surface 11c (second display surface 21c), a notification action does not stop as far as the user does not touch the button B6 or B7. Hence, it is less likely that the notification action is stopped against the user's intention and desire”; and Fig. 14).

With respect to claim 11, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, 
Kobayashi does not but Kim teaches:
wherein the notification control module is implemented to generate a display message (see e.g. Kim, paragraph 183: “At this time, information related to the event (for example, the creator of the uploaded comment and the content of the comment) 802 may be provided in the first extended display region 151a”; and Fig. 8A: “802”) to indicate the current configuration of the dual-screen device (see e.g. Kim, paragraph 183: “when the terminal is closed”) is not conducive to facilitate the display of the user interface of the device application on the primary screen (see e.g. Kim, paragraph 186: “On the contrary, when a touch input is applied to the information 802 related to the event and the terminal body is switched to an open configuration, screen information including information related to the event (for example, an SNS execution screen including the relevant comment) or screen information 811 related to the processing of the event (for example, an information input screen responding to the comment content) may be provided in the inner display regions 151c, 151d”; and Fig. 8A).
Kobayashi and Kim are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Kim. The motivation/suggestion would be to further improve the notification message management by informing the user regarding additional information that is available for a particular notification (see e.g. Kim, paragraphs 183-186; Fig. 8A).

With respect to claim 12, Kobayashi teaches: A multi-screen system (see e.g. Kobayashi, Fig. 1-3), comprising: 
a mobile device (see e.g. Kobayashi, Fig. 1; and paragraph 151) with a device screen (see e.g. Kobayashi, Fig. 3: “Second Lyquid Crystal Panel 21a”) to display a user interface of a device application (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9, the alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c. Then, the screen which was displayed before the alarm was activated remains displayed on the other display surface. The same alarm screen may be displayed on each of the display surfaces 11c and 21c, or one alarm screen may be displayed on a large display surface made by combining both of the display surfaces 11c and 21c”; and Fig. 9)
a companion device (see e.g. Kobayashi, Fig. 1: “10”) paired with the mobile device (see e.g. Kobayashi, paragraphs 32-35), the companion device having a notification screen (see e.g. Kobayashi, paragraph 31: “first display 11”; and Fig. 1: “11”) to display the notification associated with the device application that executes on the mobile device (see e.g. Kobayashi, paragraph 87: “displays the generated alarm screen on the first display surface 11c”); 
a notification control module (see e.g. Kobayashi, paragraph 31: “notification control section”) implemented by the companion device (see e.g. Kobayashi, Fig. 3; paragraphs 37, 58) to: 
see e.g. Kobayashi, paragraph 87: “CPU 100 generates an alarm screen, and, as shown in (Screen 2) of FIG. 7, displays the generated alarm screen on the first display surface 11c (S103) if the cellular phone 1 is closed. On the alarm screen, the snooze button B6 and the dismiss button B7 are displayed together with time”), 
receive a trigger input of the notification (see e.g. Kobayashi, paragraph 91: “button is touched”; and paragraph 89: “monitors whether any button of the snooze button B6 or the dismiss button B7 is touched”) to activate the device application on the mobile device (see e.g. Kobayashi, paragraph 91: “When either button is touched (S105: YES), the CPU 100 displays a method for operating the button in the periphery of the touched button (S106)… For example, when the snooze button B6 is touched, as shown in (Screen 3) of FIG. 7, not only the wording "Flick to Snooze" prompting the user to perform a flick operation appears above the snooze button B6, but also the dismiss button B7 darkens”; and paragraph 88: “The same alarm screen may be displayed on each of the display surfaces 11c and 21c”); and 
maintain the notification for subsequent display (see e.g. Kobayashi, paragraph 97: “as shown in (Screen 1) and (Screen 2) of FIG. 8, the CPU 100 returns the button to its original position (S115) after moving the button once in a direction of the movement operation”; and Fig. 8) responsive to receipt of the trigger input (see e.g. Kobayashi, paragraph 97: “perform a confirmation flick”) if the one or more operating conditions are not met (see e.g. Kobayashi, paragraph 97: “perform a confirmation flick, strength of flicking was not adequate. In such a case, it is determined in step S109 that the movement operation is not the confirmation flick (S109: NO). In this case, as shown in (Screen 1) and (Screen 2) of FIG. 8, the CPU 100 returns the button to its original position (S115) after moving the button once in a direction of the movement operation, depending on a distance for which the input position has been moved within the unit time. Then, the CPU 100 displays a message window W1 for a predetermined time (2 seconds, for example) on the alarm screen (S116). As shown in (Screen 3) of FIG. 8, for example, the message window W1 consisting of "Flick harder to operate" prompting the user to flick harder is displayed”).
Even though Kobayashi discloses a screen that displays content associated with the notification in response to activation of the notification (see e.g. Kobayashi, paragraph 88; Fig. 9), Kobayashi does not explicitly disclose this content being additional content different than the notification.
However, An teaches:
that includes additional content (see e.g. An, paragraph 83: “identification information regarding the notification event, and control information regarding the same”; paragraph 102: “a reply icon 1715 for replying to the notification message”; paragraph 121: “a recording icon 1719 for voice recording”; and paragraph 127: “a message composition window 1717 for replying to the notification message”) associated with a notification (see e.g. An, paragraph 83: “information related to the notification event, for example, at least one of a notification message, identification information regarding the notification event, and control information regarding the same”; and paragraphs 102, 121, 127) responsive to activation of the notification (see e.g. An, paragraph 83: “if the display unit 130 is opened, the control unit 170 may display status information through the display unit 130 according to the open angle of the display unit 130, as illustrated in FIGS. 17B-17G. In this regard, the status information may include information related to the notification event”; paragraph 150: “it is determined that the display unit 130 is opened”; paragraph 152: “If the open angle of the display unit 130 is greater than the threshold angle, the control unit 170 displays a notification message through the display unit 130, in step 2525”; Fig. 15B; Fig. 17A-G; and Fig. 25, steps 2519, 2525), the additional content being different content than the notification (see e.g. An, paragraph 83: “identification information regarding the notification event, and control information regarding the same”; paragraph 102: “a reply icon 1715 for replying to the notification message”; paragraph 121: “a recording icon 1719 for voice recording”; and paragraph 127: “a message composition window 1717 for replying to the notification message”);
Kobayashi and An are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of An. The motivation/suggestion would be to improve the notification message administration.
Furthermore, Kobayashi does not but Kim teaches: 
the one or more operating conditions (see e.g. Kim, paragraphs 136, 186) including an audio output condition, a display screen size condition (see e.g. Kim, paragraph 138: “a maximum number of notification icons that can be displayed in the first extended display region 151a may be determined in advance. In this case, when events exceeding the predetermined maximum number are accumulated, a notification icon corresponding to an event that has occurred the longest ago may disappear from the display region or may be moved and displayed in the second extended display region 151b”; and Fig. 4), an available bandwidth condition, or a network connection condition; 
Kobayashi and Kim are analogous art because they are in the same field of endeavor: managing notification display on a multi-screen device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Kim. The motivation/suggestion would be to improve the notification message management by considering available user interface space for notification display and providing the visual icons accordingly (see e.g. Kim, paragraph 138).

With respect to claim 13, Kobayashi as modified teaches: The multi-screen system as recited in claim 12, wherein the notification control module is implemented to dismiss the notification responsive to the receipt of the trigger input if the one or more operating conditions met (see e.g. Kobayashi, paragraph 90: “if the user wishes to stop the alarm sound and cancel an alarm setting, he/she touches the dismiss button B7”; paragraph 99: “during notification action by an alarm sound, the snooze button B6 or the dismiss button B7 is displayed on a first display surface 11c (second display surface 21c), and the notification action stops if a predetermined stop operation is performed on either of the button B6 or B7”; and Fig. 9).

With respect to claims 14 and 15: Claims 14 and 15 are directed to a multi-screen system implementing active functions corresponding to the functionality implemented by the dual-screen device disclosed in claims 5 and 10, respectively; please see the rejections directed to claims 5 and 10 above which also discloses the features of the system disclosed in claims 14 and 15.

With respect to claim 16, Kobayashi as modified teaches: The multi-screen system as recited in claim 12, wherein the notification control module is implemented to generate a display message (see e.g. Kobayashi, paragraph 97: “the message window W1 consisting of "Flick harder to operate"”) for display on the notification screen of the companion device to indicate the one or more operating conditions are not met (see e.g. Kobayashi, paragraph 97: “user thinks that he/she did perform a confirmation flick, strength of flicking was not adequate. In such a case, it is determined in step S109 that the movement operation is not the confirmation flick (S109: NO). In this case, as shown in (Screen 1) and (Screen 2) of FIG. 8, the CPU 100 returns the button to its original position (S115) after moving the button once in a direction of the movement operation… displays a message window W1 for a predetermined time (2 seconds, for example) on the alarm screen (S116). As shown in (Screen 3) of FIG. 8, for example, the message window W1 consisting of "Flick harder to operate" prompting the user to flick harder is displayed”).

With respect to claims 17-19: Claims 17-19 are directed to a method corresponding to the active functions implemented by the dual-screen device disclosed in claims 1, 2, and 4, respectively; please see the rejections directed to claims 1, 2, and 4 above which also cover the limitations recited in claims 17-19.

With respect to claim 21, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein: 
the dual-screen device is a foldable device (see e.g. Kobayashi, paragraph 55: “cellular phone 1 is folded”) with the secondary screen being viewable and the primary screen being concealed from view in a closed configuration of the foldable device (see e.g. Kobayashi, paragraph 55: “The closed state shown in FIG. 2(a) is a state in which the cellular phone 1 is folded. The first cabinet 10 is overlapped on the second cabinet 20 in the closed state. The second display surface 21c is masked by the first cabinet 10, and only the first display surface 11c is exposed to the external”; and Fig. 2); and 
the device configuration of the dual-screen device that facilitates the display of the user interface of the device application on the primary screen is an open configuration of the foldable device (see e.g. Kobayashi, paragraph 88: “If the cellular phone 1 is open, as shown in FIG. 9, the alarm screen is displayed on one of the display surfaces, for example, on the second display surface 21c”; and Fig. 9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of An and Kim as applied to claim 1 above, and further in view of Rajpal et al. (US 2008/0115151 A1; hereinafter Rajpal).

With respect to claim 9, Kobayashi as modified teaches: The dual-screen device as recited in claim 1, wherein: 
the dual-screen device is a [flip] phone with the secondary screen being viewable and the primary screen being concealed from view in a closed configuration of the [flip] phone (see e.g. Kobayashi, paragraph 55: “The closed state shown in FIG. 2(a) is a state in which the cellular phone 1 is folded. The first cabinet 10 is overlapped on the second cabinet 20 in the closed state. The second display surface 21c is masked by the first cabinet 10, and only the first display surface 11c is exposed to the external”; paragraph 151; and Fig. 2); and 
the notification control module is implemented to receive the trigger input of the notification as a [flip-open] gesture of the [flip] phone (see e.g. Kobayashi, paragraph 92: “monitors whether an operation to move a touched button was performed, specifically, whether input to a button display position was detected and the input position directly moved”; and Fig. 7, 8, 14) 
Kobayashi does not explicitly disclose a flip phone.
However, Rajpal teaches:
from the closed configuration to an open configuration of the flip phone (see e.g. Rajpal, paragraph 56: “A flip style mobile station typically provides one or more smart keys, for example, or other controls which allow a user to respond to a notification when the mobile station is in the closed position. Alternatively, the user can choose to open the mobile station to respond to any information presented on the external display by the display manager”; and Fig. 2-3).
Kobayashi and Rajpal are analogous art because they are in the same field of endeavor: notification management associated with dual-screen mobile devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Rajpal. The motivation/suggestion would be to increase movement range associated with the mobile device; thus, improving the overall user friendliness of the device.

Response to Arguments
Applicant’s arguments with respect to the limitations “if a current configuration of the dual-screen device is not the device configuration of the dual-screen device that facilitates the display of the user interface of the device application on the primary screen” recited in claim 1 (Remarks, pages 11-14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the limitations “one or more operating conditions including an audio output condition, a display screen size condition, an available bandwidth condition, or a network connection condition” recited in claim 12 (Remarks, pages 15-17) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, even though Kobayashi discloses “snooze” and “dismiss” functions which define operating conditions for the alarm application (“snooze” function defines the alarm application should active and run at a later time, and “dismiss” function defines the alarm application’s execution should end; i.e. it defines an operating condition for the running application to terminate its activities) and maintaining the alarm notification when these functions are not properly invoked by the user (i.e. trigger input is received but the conditions for “snooze” or “dismiss” are not met), Kobayashi does not explicitly disclose “an audio output condition, a display screen size condition, an available bandwidth condition, or a network connection condition” as one of the operating conditions.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,382,606 B2 by Kim et al.
U.S. Patent No. 10,200,521 B2 by Kim et al.
U.S. Patent Application Publication No. 2013/0187962 A1 by Vieri et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194